DETAILED ACTION
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2022 has been entered.
Claims 21-36 remain pending in the application. 

Allowable Subject Matter
The indicated allowability of claims 23, 28 and 33 is withdrawn in view of the newly discovered references USPGP# 20120239009 of Mollere et al. and USP# 5,704,534 of Huitema et al.  Rejections based on the newly cited references follow.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 26-28, 31-33 and 36 are rejected under 35 U.S.C. 102 (a)(1/2) as being anticipated by USPGP# 20120239009 of Mollere et al. (henceforth Mollere).
Regarding claim 26, Mollere teaches a surgical instrument (Mollere: 10), comprising: 
an elongate shaft (Mollere: 14) defining a longitudinal axis (Mollere: central axis of 14); 
an end effector (Mollere: 20) extending from said elongate shaft; 
an articulation joint (Mollere: 16), wherein said end effector is rotatable relative to said elongate shaft about an articulation axis (Mollere: B in fig. 1) defined by said articulation joint (Mollere: para 0073); 
a first articulation driver (Mollere: 232, 238) positioned on a first side of said longitudinal axis (Mollere: see figs. 7-9), wherein said first articulation driver is pivotally coupled directly to a proximal end of said end effector (Mollere: para 0086, i.e. “the bands 238, 240 may be pivotally pinned to the boss 96” please note 96 is part of end effector frame 90); 
a second articulation driver (Mollere: 234, 240) positioned on a second side of said longitudinal axis opposite said first side (Mollere: see figs. 7-9), wherein said second articulation driver is pivotally coupled directly to said proximal end of said end effector (Mollere: para 0086, i.e. “the bands 238, 240 may be pivotally pinned to the boss 96” please note 96 is part of end effector frame 90); and 
a rotary articulation member (Mollere: 200, see figs. 7-9 and at least partial rotation left and right) positioned in said elongate shaft (Mollere: see figs. 7-9 at least parts of the articulating member 200 are positioned in said elongate shaft) intermediate said first articulation driver and said second articulation driver (Mollere: see fig. 3 and part 220 and 222 of the rotary articulation member 200), wherein said rotary articulation member operably couples said first articulation driver to said second articulation driver such that when said first articulation driver is translated proximally, said second articulation driver is translated distally to rotate the end effector about said articulation axis in a first direction (Mollere: see fig. 9, para 0088), and wherein said rotary articulation member operably couples said first articulation driver to said second articulation driver such that when said first articulation driver is translated distally, said second articulation driver is translated proximally to rotate the end effector about said articulation axis in a second direction opposite the first direction (Mollere: see fig. 7, para 0088).

Regarding claim 27,  teaches Claim 26, Mollere teaches wherein said end effector comprises an elongate channel (Mollere: 90, 110) configured to receive a staple cartridge (Mollere: 120, 192).

Regarding claim 28,  Mollere teaches a surgical instrument (Mollere: 10), comprising: 
an elongate shaft (Mollere: 14) defining a longitudinal axis (Mollere: central axis of 14); 
an end effector (Mollere: 20) extending from said elongate shaft; 
an articulation joint (Mollere: 16), wherein said end effector is rotatable relative to said elongate shaft about an articulation axis (Mollere: B in fig. 1) defined by said articulation joint (Mollere: para 0073); 
a first articulation driver (Mollere: 232, 238) positioned on a first side of said longitudinal axis (Mollere: see figs. 7-9), wherein said first articulation driver is pivotally coupled directly to a proximal end of said end effector (Mollere: para 0086, i.e. “the bands 238, 240 may be pivotally pinned to the boss 96” please note 96 is part of end effector frame 90); 
a second articulation driver (Mollere: 234, 240) positioned on a second side of said longitudinal axis opposite said first side (Mollere: see figs. 7-9), wherein said second articulation driver is pivotally coupled directly to said proximal end of said end effector (Mollere: para 0086, i.e. “the bands 238, 240 may be pivotally pinned to the boss 96” please note 96 is part of end effector frame 90); and 
a rotary articulation member (Mollere: 200, see figs. 7-9 and at least partial rotation left and right) positioned in said elongate shaft (Mollere: see figs. 7-9 at least parts of the articulating member 200 are positioned in said elongate shaft) intermediate said first articulation driver and said second articulation driver (Mollere: see fig. 3 and part 220 and 222 of the rotary articulation member 200), wherein said rotary articulation member operably couples said first articulation driver to said second articulation driver such that when said first articulation driver is translated proximally, said second articulation driver is translated distally to rotate the end effector about said articulation axis in a first direction (Mollere: see fig. 9, para 0088), and wherein said rotary articulation member operably couples said first articulation driver to said second articulation driver such that when said first articulation driver is translated distally, said second articulation driver is translated proximally to rotate the end effector about said articulation axis in a second direction opposite the first direction (Mollere: see fig. 7, para 0088);
and a laminate firing member (Mollere: 180, para 0079) extending through said articulation joint and into said end effector.

Regarding claim 31, Mollere teaches a surgical instrument (Mollere: 10), comprising: 
an elongate shaft (Mollere: 14) defining a longitudinal axis (Mollere: central axis of 14); 
an end effector (Mollere: 20) extending from said elongate shaft; 
an articulation joint (Mollere: 16), wherein said end effector is rotatable relative to said elongate shaft about an articulation axis (Mollere: B in fig. 1) defined by said articulation joint (Mollere: para 0073); 
a first articulation driver (Mollere: 232, 238) positioned on a first side of said longitudinal axis (Mollere: see figs. 7-9), wherein said first articulation driver is configured to translate relative to said elongate shaft (Mollere: para 0088, see figs. 7-9), and wherein said first articulation driver is pivotally coupled directly to a proximal end of said end effector (Mollere: para 0086, i.e. “the bands 238, 240 may be pivotally pinned to the boss 96” please note 96 is part of end effector frame 90); 
a second articulation driver (Mollere: 234, 240) positioned on a second side of said longitudinal axis opposite said first side (Mollere: see figs. 7-9), wherein said second articulation driver is configured to translate relative to said elongate shaft (Mollere: para 0088, see figs. 7-9), and wherein said second articulation driver is pivotally coupled directly to said proximal end of said end effector (Mollere: para 0086, i.e. “the bands 238, 240 may be pivotally pinned to the boss 96” please note 96 is part of end effector frame 90); and 
a rotary articulation member (Mollere: 200, see figs. 7-9 and at least partial rotation left and right) positioned in said elongate shaft (Mollere: see figs. 7-9 at least parts of the articulating member 200 are positioned in said elongate shaft) intermediate said first articulation driver and said second articulation driver (Mollere: see fig. 3 and part 220 and 222 of the rotary articulation member 200), wherein said rotary articulation member is configured to rotate relative to said elongate shaft (Mollere: see figs. 7-9, member 200 rotates (partially) left and right as shown), wherein said rotary articulation member operably couples said first articulation driver to said second articulation driver such that said first articulation driver and said second articulation driver move in opposite directions when an articulation motion is applied to one of said first articulation driver and said second articulation driver (Mollere: see figs. 7-9), and wherein said end effector is configured to rotate about said articulation axis when said first articulation driver and said second articulation driver move in opposite directions (Mollere: see figs. 7-9, para 0088).

Regarding claim 32, as shown in claim 31, Mollere teaches wherein said end effector comprises an elongate channel (Mollere: 90, 110) configured to receive a staple cartridge (Mollere: 120, 192).

Regarding claim 33, Mollere teaches a surgical instrument (Mollere: 10), comprising: 
an elongate shaft (Mollere: 14) defining a longitudinal axis (Mollere: central axis of 14); 
an end effector (Mollere: 20) extending from said elongate shaft; 
an articulation joint (Mollere: 16), wherein said end effector is rotatable relative to said elongate shaft about an articulation axis (Mollere: B in fig. 1) defined by said articulation joint (Mollere: para 0073); 
a first articulation driver (Mollere: 232, 238) positioned on a first side of said longitudinal axis (Mollere: see figs. 7-9), wherein said first articulation driver is configured to translate relative to said elongate shaft (Mollere: para 0088, see figs. 7-9), and wherein said first articulation driver is pivotally coupled to a proximal end of said end effector (Mollere: para 0086, i.e. “the bands 238, 240 may be pivotally pinned to the boss 96” please note 96 is part of end effector frame 90); 
a second articulation driver (Mollere: 234, 240) positioned on a second side of said longitudinal axis opposite said first side (Mollere: see figs. 7-9), wherein said second articulation driver is configured to translate relative to said elongate shaft (Mollere: para 0088, see figs. 7-9), and wherein said second articulation driver is pivotally coupled to said proximal end of said end effector (Mollere: para 0086, i.e. “the bands 238, 240 may be pivotally pinned to the boss 96” please note 96 is part of end effector frame 90); and 
a rotary articulation member (Mollere: 200, see figs. 7-9 and at least partial rotation left and right) positioned in said elongate shaft (Mollere: see figs. 7-9 at least parts of the articulating member 200 are positioned in said elongate shaft) intermediate said first articulation driver and said second articulation driver (Mollere: see fig. 3 and part 220 and 222 of the rotary articulation member 200), wherein said rotary articulation member is configured to rotate relative to said elongate shaft (Mollere: see figs. 7-9, member 200 rotates (partially) left and right as shown), wherein said rotary articulation member operably couples said first articulation driver to said second articulation driver such that said first articulation driver and said second articulation driver move in opposite directions when an articulation motion is applied to one of said first articulation driver and said second articulation driver (Mollere: see figs. 7-9), and wherein said end effector is configured to rotate about said articulation axis when said first articulation driver and said second articulation driver move in opposite directions (Mollere: see figs. 7-9, para 0088);
and a laminate firing member (Mollere: 180, para 0079) extending through said articulation joint and into said end effector.

Regarding claim 36,  Mollere teaches a surgical instrument (Mollere: 10), comprising: 
an elongate shaft (Mollere: 14) defining a longitudinal axis (Mollere: central axis of 14); 
an end effector (Mollere: 20) extending from said elongate shaft; 
an articulation joint (Mollere: 16), wherein said end effector is rotatable relative to said elongate shaft about an articulation axis (Mollere: B in fig. 1) defined by said articulation joint (Mollere: para 0073); 
a first articulation driver (Mollere: 232, 238) positioned on a first side of said longitudinal axis (Mollere: see figs. 7-9), wherein said first articulation driver is configured to translate relative to said elongate shaft (Mollere: para 0088, see figs. 7-9), and wherein said first articulation driver is pivotally coupled to a proximal end of said end effector (Mollere: para 0086, i.e. “the bands 238, 240 may be pivotally pinned to the boss 96” please note 96 is part of end effector frame 90); 
a second articulation driver (Mollere: 234, 240) positioned on a second side of said longitudinal axis opposite said first side (Mollere: see figs. 7-9), wherein said second articulation driver is configured to translate relative to said elongate shaft (Mollere: para 0088, see figs. 7-9), and wherein said second articulation driver is pivotally coupled to said proximal end of said end effector (Mollere: para 0086, i.e. “the bands 238, 240 may be pivotally pinned to the boss 96” please note 96 is part of end effector frame 90); and 
a rotary articulation member (Mollere: 200, see figs. 7-9 and at least partial rotation left and right) positioned in said elongate shaft (Mollere: see figs. 7-9 at least parts of the articulating member 200 are positioned in said elongate shaft) intermediate said first articulation driver and said second articulation driver (Mollere: see fig. 3 and part 220 and 222 of the rotary articulation member 200), wherein said rotary articulation member is configured to rotate relative to said elongate shaft (Mollere: see figs. 7-9, member 200 rotates (partially) left and right as shown), wherein said rotary articulation member operably couples said first articulation driver to said second articulation driver such that said first articulation driver and said second articulation driver move in opposite directions when an articulation motion is applied to one of said first articulation driver and said second articulation driver (Mollere: see figs. 7-9), and wherein said end effector is configured to rotate about said articulation axis when said first articulation driver and said second articulation driver move in opposite directions (Mollere: see figs. 7-9, para 0088);
and a firing member (Mollere: 180, para 0079) extending through said articulation joint and into said end effector, wherein said firing member comprises a plurality of layers (Mollere: para 0079).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mollere in view of USP# 5,704,534 of Huitema et al. (henceforth referred to as Huitema).
Regarding claim 21, Mollere teaches a surgical instrument (Mollere: 10), comprising: 
an elongate shaft (Mollere: 14) defining a longitudinal axis (Mollere: central axis of 14), wherein said elongate shaft comprises a shaft frame (Mollere: 141); 
an end effector (Mollere: 20) extending from said elongate shaft, wherein said end effector comprises an elongate channel (Mollere: 90, 110) pivotally coupled to said shaft frame of said elongate shaft (Mollere: see figs. 7-9), wherein said elongate channel is configured for pivotal travel relative to said elongate shaft about an articulation axis that is transverse to said longitudinal axis (Mollere: up and down in 7 figs. 7-9; 
a first articulation driver (Mollere: 232, 238) positioned on a first side of said longitudinal axis (Mollere: see figs. 7-9), and wherein said first articulation rod is pivotally coupled directly to a proximal end of said elongate channel (Mollere: para 0086, i.e. “the bands 238, 240 may be pivotally pinned to the boss 96” please note 96 is part of elongate channel part 90); 
a second articulation driver (Mollere: 234, 240) positioned on a second side of said longitudinal axis opposite said first side (Mollere: see figs. 7-9), and wherein said second articulation rod is pivotally coupled directly to said proximal end of said elongate channel (Mollere: para 0086, i.e. “the bands 238, 240 may be pivotally pinned to the boss 96” please note 96 is part of elongate channel part 90).

Mollere uses a vertical rod based articulation assembly 210 in order to translate the first and second articulation drivers and therefore, does not teach wherein said first articulation driver comprises a first drive rack and a first articulation rod extending from said first drive rack, wherein said first drive rack comprises a plurality of first teeth, wherein said second articulation driver comprises a second drive rack and a second articulation rod extending from said second drive rack, wherein said second drive rack comprises a plurality of second teeth, a pinion gear rotatably supported by said shaft frame and positioned intermediate said first drive rack and said second drive rack, wherein said pinion gear is in meshing engagement with said plurality of first teeth and said plurality of second teeth, and wherein said elongate channel is articulated about said articulation axis when one of said first articulation driver and said second articulation driver is translated by an articulation motion applied thereto.
Huitema teaches a similar surgical instrument (Huitema: 20), comprising: an elongate shaft (Huitema 30) defining a longitudinal axis (Huitema: central axis of 30), wherein said elongate shaft comprises a shaft frame (Huitema external frame of 30); an end effector (Huitema: 27) extending from said elongate shaft, wherein said end effector comprises an elongate channel (Huitema: 29) pivotally coupled to said shaft frame of said elongate shaft (Huitema see fig. 2), wherein said elongate channel is configured for pivotal travel relative to said elongate shaft about an articulation axis that is transverse to said longitudinal axis (Huitema see fig. 2); a first articulation driver (Huitema: 80) positioned on a first side of said longitudinal axis, wherein said first articulation driver comprises a first drive rack (Huitema: top enlarged proximal portion comprising 59 as shown in fig. 15) and a first articulation rod (Huitema: 84, 86, 89, 92) extending from said first drive rack, wherein said first drive rack comprises a plurality of first teeth (Huitema: 59); a second articulation driver (Huitema: 81) positioned on a second side of said longitudinal axis opposite said first side (Huitema see fig. 2 and fig. 15), wherein said second articulation driver comprises a second drive rack (Huitema: top enlarged proximal portion comprising 60 as shown in fig. 15) and a second articulation rod (Huitema: 85, 87, 90, 93) extending from said second drive rack, wherein said second drive rack comprises a plurality of second teeth (Huitema: 60); and a pinion gear (Huitema: 53) rotatably supported by said shaft frame and positioned intermediate said first drive rack and said second drive rack (Huitema: see fig. 3, and c. 9, l. 5-16), wherein said pinion gear is in meshing engagement with said plurality of first teeth and said plurality of second teeth (Huitema: see fig. 3, and c. 9, l. 5-16), and wherein said elongate channel is articulated about said articulation axis when one of said first articulation driver and said second articulation driver is translated by an articulation motion applied thereto (Huitema: see fig. 3, and c. 9, l. 5-16).
 Both Mollere and Huitema teach devices for translating articulating rods to pivot the elongate channel, it would have been obvious to one skilled in the art to substitute one device (vertical rod assembly of Mollere) for the other (pinion gear assembly of Huitema) to achieve the predictable result of reliably translating the articulating rods to pivot the elongate channel. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)ui


Regarding claim 22,  teaches Claim 21, the combination of Mollere and Huitema teaches wherein said elongate channel is configured to receive a staple cartridge (Mollere: 120, 192).

Regarding claim 23, Mollere teaches a surgical instrument (Mollere: 10), comprising: 
an elongate shaft (Mollere: 14) defining a longitudinal axis (Mollere: central axis of 14), wherein said elongate shaft comprises a shaft frame (Mollere: 141); 
an end effector (Mollere: 20) extending from said elongate shaft, wherein said end effector comprises an elongate channel (Mollere: 90, 110) pivotally coupled to said shaft frame of said elongate shaft (Mollere: see figs. 7-9), wherein said elongate channel is configured for pivotal travel relative to said elongate shaft about an articulation axis that is transverse to said longitudinal axis (Mollere: up and down in 7 figs. 7-9; 
a first articulation driver (Mollere: 232, 238) positioned on a first side of said longitudinal axis (Mollere: see figs. 7-9), and wherein said first articulation rod is pivotally coupled to a proximal end of said elongate channel (Mollere: para 0086, i.e. “the bands 238, 240 may be pivotally pinned to the boss 96” please note 96 is part of elongate channel part 90); 
a second articulation driver (Mollere: 234, 240) positioned on a second side of said longitudinal axis opposite said first side (Mollere: see figs. 7-9), and wherein said second articulation rod is pivotally coupled to said proximal end of said elongate channel (Mollere: para 0086, i.e. “the bands 238, 240 may be pivotally pinned to the boss 96” please note 96 is part of elongate channel part 90); 
and a laminate firing member (Mollere: 180, para 0079) extending from said elongate shaft into said end effector.

Mollere uses a vertical rod based articulation assembly 210 in order to translate the first and second articulation drivers and therefore, does not teach  wherein said first articulation driver comprises a first drive rack and a first articulation rod extending from said first drive rack, wherein said first drive rack comprises a plurality of first teeth, wherein said second articulation driver comprises a second drive rack and a second articulation rod extending from said second drive rack, wherein said second drive rack comprises a plurality of second teeth, a pinion gear rotatably supported by said shaft frame and positioned intermediate said first drive rack and said second drive rack, wherein said pinion gear is in meshing engagement with said plurality of first teeth and said plurality of second teeth, and wherein said elongate channel is articulated about said articulation axis when one of said first articulation driver and said second articulation driver is translated by an articulation motion applied thereto.
Huitema teaches a similar surgical instrument (Huitema: 20), comprising: an elongate shaft (Huitema 30) defining a longitudinal axis (Huitema: central axis of 30), wherein said elongate shaft comprises a shaft frame (Huitema external frame of 30); an end effector (Huitema: 27) extending from said elongate shaft, wherein said end effector comprises an elongate channel (Huitema: 29) pivotally coupled to said shaft frame of said elongate shaft (Huitema see fig. 2), wherein said elongate channel is configured for pivotal travel relative to said elongate shaft about an articulation axis that is transverse to said longitudinal axis (Huitema see fig. 2); a first articulation driver (Huitema: 80) positioned on a first side of said longitudinal axis, wherein said first articulation driver comprises a first drive rack (Huitema: top enlarged proximal portion comprising 59 as shown in fig. 15) and a first articulation rod (Huitema: 84, 86, 89, 92) extending from said first drive rack, wherein said first drive rack comprises a plurality of first teeth (Huitema: 59); a second articulation driver (Huitema: 81) positioned on a second side of said longitudinal axis opposite said first side (Huitema see fig. 2 and fig. 15), wherein said second articulation driver comprises a second drive rack (Huitema: top enlarged proximal portion comprising 60 as shown in fig. 15) and a second articulation rod (Huitema: 85, 87, 90, 93) extending from said second drive rack, wherein said second drive rack comprises a plurality of second teeth (Huitema: 60); and a pinion gear (Huitema: 53) rotatably supported by said shaft frame and positioned intermediate said first drive rack and said second drive rack (Huitema: see fig. 3, and c. 9, l. 5-16), wherein said pinion gear is in meshing engagement with said plurality of first teeth and said plurality of second teeth (Huitema: see fig. 3, and c. 9, l. 5-16), and wherein said elongate channel is articulated about said articulation axis when one of said first articulation driver and said second articulation driver is translated by an articulation motion applied thereto (Huitema: see fig. 3, and c. 9, l. 5-16).
 Both Mollere and Huitema teach devices for translating articulating rods to pivot the elongate channel, it would have been obvious to one skilled in the art to substitute one device (vertical rod assembly of Mollere) for the other (pinion gear assembly of Huitema) to achieve the predictable result of reliably translating the articulating rods to pivot the elongate channel. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).ui


Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mollere in view of Huitema and in further view of USPGP# 20090177041 of Stefanchik et al. (henceforth Stefanchik).
Regarding claims 24-25, as shown in claim 21. the combination of Mollere and Huitema teaches wherein said first articulation driver comprises a first movable coupler (Mollere: “pin” in para 0086, i.e. “the bands 238, 240 may be pivotally pinned to the boss 96”) connecting said first articulation rod to said proximal end of said elongate channel and wherein said second articulation driver comprises a second movable coupler (Mollere: “pin” in para 0086, i.e. “the bands 238, 240 may be pivotally pinned to the boss 96”) connecting said second articulation rod to said proximal end of said elongate channel.. 
The combination of Mollere and Huitema does not teach wherein said first movable coupler comprises a first ball joint and wherein said second movable coupler comprises a second ball joint.
However, Stefanchik teaches a surgical instrument (Stefanchik: 100, fig. 6a), comprising: an elongate shaft (Stefanchik: 12); an end effector (Stefanchik: 116) extending from said elongate shaft; a first articulation driver (Stefanchik: 18a, 30a), said first articulation driver comprising a first articulation rod (Stefanchik: 18a) and a first movable coupler (Stefanchik: 30a), wherein said first movable coupler comprises a first ball joint (Stefanchik: 30a is a ball joint, para 0031); and a second articulation driver (Stefanchik: 18d, 30d), said second articulation driver comprising a second articulation rod (Stefanchik: 18d) and a second movable coupler (Stefanchik: 30d); wherein said second movable coupler comprises a second ball joint (Stefanchik: 30d is a ball joint, para 0031).
Both Mollere and Stefanchik teach devices for pivotally connecting two parts, it would have been obvious to one skilled in the art to substitute one device (pivoting pins of Mollere) for the other (pivoting ball joint of Stefanchik) to achieve the predictable result of pivotally connecting the articulation rod to the proximal end of said elongate channel. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)

Claims 29-30 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Mollere in view of Stefanchik.
Regarding claims 29-30, as shown in claim 26. the combination of Mollere and Huitema teaches wherein said first articulation driver comprises a first movable coupler (Mollere: “pin” in para 0086, i.e. “the bands 238, 240 may be pivotally pinned to the boss 96”) connecting said first articulation driver to said proximal end of said end effector and wherein said second articulation driver comprises a second movable coupler (Mollere: “pin” in para 0086, i.e. “the bands 238, 240 may be pivotally pinned to the boss 96”) connecting said second articulation driver to said proximal end of said end effector. 
The combination of Mollere and Huitema does not teach wherein said first movable coupler comprises a first ball joint and wherein said second movable coupler comprises a second ball joint.
However, Stefanchik teaches a surgical instrument (Stefanchik: 100, fig. 6a), comprising: an elongate shaft (Stefanchik: 12); an end effector (Stefanchik: 116) extending from said elongate shaft; a first articulation driver (Stefanchik: 18a, 30a), said first articulation driver comprising a first articulation rod (Stefanchik: 18a) and a first movable coupler (Stefanchik: 30a), wherein said first movable coupler comprises a first ball joint (Stefanchik: 30a is a ball joint, para 0031); and a second articulation driver (Stefanchik: 18d, 30d), said second articulation driver comprising a second articulation rod (Stefanchik: 18d) and a second movable coupler (Stefanchik: 30d); wherein said second movable coupler comprises a second ball joint (Stefanchik: 30d is a ball joint, para 0031).
Both Mollere and Stefanchik teach devices for pivotally connecting two parts, it would have been obvious to one skilled in the art to substitute one device (pivoting pins of Mollere) for the other (pivoting ball joint of Stefanchik) to achieve the predictable result of pivotally connecting the articulation rod to the proximal end of said elongate channel. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)

Regarding claims 34-35,  as shown in claim 21. the combination of Mollere and Huitema teaches wherein said first articulation driver comprises a first movable coupler (Mollere: “pin” in para 0086, i.e. “the bands 238, 240 may be pivotally pinned to the boss 96”) connecting said first articulation driver to said proximal end of said end effector and wherein said second articulation driver comprises a second movable coupler (Mollere: “pin” in para 0086, i.e. “the bands 238, 240 may be pivotally pinned to the boss 96”) connecting said second articulation driver to said proximal end of said end effector. 
The combination of Mollere and Huitema does not teach wherein said first movable coupler comprises a first ball joint and wherein said second movable coupler comprises a second ball joint.
However, Stefanchik teaches a surgical instrument (Stefanchik: 100, fig. 6a), comprising: an elongate shaft (Stefanchik: 12); an end effector (Stefanchik: 116) extending from said elongate shaft; a first articulation driver (Stefanchik: 18a, 30a), said first articulation driver comprising a first articulation rod (Stefanchik: 18a) and a first movable coupler (Stefanchik: 30a), wherein said first movable coupler comprises a first ball joint (Stefanchik: 30a is a ball joint, para 0031); and a second articulation driver (Stefanchik: 18d, 30d), said second articulation driver comprising a second articulation rod (Stefanchik: 18d) and a second movable coupler (Stefanchik: 30d); wherein said second movable coupler comprises a second ball joint (Stefanchik: 30d is a ball joint, para 0031).
Both Mollere and Stefanchik teach devices for pivotally connecting two parts, it would have been obvious to one skilled in the art to substitute one device (pivoting pins of Mollere) for the other (pivoting ball joint of Stefanchik) to achieve the predictable result of pivotally connecting the articulation rod to the proximal end of said elongate channel. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)

Response to Arguments
Applicant’s arguments filed on 11/8/2022 have been fully considered:
Applicant' s arguments with respect to claims 21, 26 and 31 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Prior art made of record is considered pertinent to Applicant’s disclosure:
Claims 26-28, 31-33 and 36 can also be rejected with Mollere in view of Huitema.
USPGP# 20110295270 of Giordano et al. also teaches ball joint connections at 6169, 6166 and 6168 in fig. 137, para 0368-369
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A./
Examiner, Art Unit 3731

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731